Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
Response to Arguments
Applicant's amendments filed on 10/7/2022 overcome all the rejections set forth in the previous Office Action. Applicant's arguments filed on 10/7/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments. Since all arguments are for the claimed limitations as amended not as previously filed, the responses to the arguments will be detailed in the rejection section below.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Welinder et al., US 20180024974 A1, published on 2018-01-25, hereinafter Welinder.
Rashid et al., "A discriminative learning approach for orientation detection of urdu document images." In 2009 IEEE 13th International Multitopic Conference, pp. 1-5. IEEE, 2009, hereinafter Rashid.  
Gordo Soldevila et al., US 20170177965 A1, published on 2017-06-22, hereinafter Soldevila.
Comay et al., US 20110166934 A1, published on 2011-07-07, hereinafter Comay.  
Konishi, US 20080187249 A1, published on 2008-08-07, hereinafter Konishi.  
Ziraknejad et al., US 20180300324 A1, published on 2018-10-18, filed on 2017-12-12, hereinafter Ziraknejad.  
Fu et al., US 20190095730 A1, published on 2019-03-28, hereinafter Fu.  
Dodson et al., US 20050222944 A1, published on 2005-10-06, hereinafter Dodson.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Welinder, in view of Rashid and Soldevila, and further in view of Comay, Konishi and Ziraknejad.
Regarding claim 1, Welinder discloses a method, (Welinder: Abstract) comprising: 
processing a plurality of digital images utilizing a document detection neural network to identify a digital image comprising a depiction of a document; (Welinder: [0037, 0052]. “[0052] … As shown in FIG. 2, mobile computing device 106 and/or online content management system application 108 performs an act 202 of detecting a displayed document in an image frame received from a live image feed. For instance, in one or more embodiments, document enhancement system 100 analyzes the received image frame to identify the displayed document. Document enhancement system 100 can utilize a trained neural network to identify the displayed document in the image frame.”)
utilizing Welinder: [0059-0060, 0063, 0066]. “[0059] Furthermore, as part of act 302 document enhancement system 100 also rectifies the displayed document. For example, the displayed document may be skewed due to the camera angle when the original image frame was captured (e.g., the edges of the displayed document may not be square or rectangular because the camera was not parallel to the document, or the document was not on a flat surface, etc.). Thus, document enhancement system 100 rectifies the displayed document utilizing geometric transformations to correct any skew or orientation abnormality in the displayed document.” “[0066] … document enhancement system 100 can bring the angle of the corner to ninety degrees using an affine transformation, and aligning the displayed document's edges with the vertical and horizontal directions in the rectified displayed document.” Detecting the orientation of the document is implied for the document enhancement system 100 to rectify the displayed document by correcting its orientation.)  
utilizing a Welinder: “[0085] … document enhancement system 100 can optionally perform additional procedures in combination with the enhanced document image (e.g., optical character recognition, text searching, etc.). “ The “text searching” implies generation of the computer searchable text since otherwise the system cannot perform text searching.)


Welinder does not disclose explicitly but Rashid teaches, in an analogous art, utilizing an orientation neural network to detect an orientation of the document within the digital image. (Rashid: section II describes “the proposed method for orientation detection of Urdu documents” (first paragraph in section II titled “Method Description”) by exploiting “the properties of convolutional neural network as discriminative learning model for orientation detection of scanned Urdu document images” (first paragraph in subsection II.B titled “CNN Architecture and Training Criteria”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder’s disclosure with Rashid’s teachings by combining the document enhancement method (from Welinder) with the technique of detecting document orientation using a neural network (from Rashid) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document enhancement method would still work in the way according to Welinder and the technique of detecting document orientation using a neural network would continue to function as taught by Rashid. In fact, the inclusion of Rashid's technique of detecting document orientation using a neural network would provide a practical and/or alternative implementation of the document enhancement method and as a result would enable a better and more flexible document enhancement method due to the alternative implementation provided by Rashid.
The combination of Welinder and Soldevila, or Welinder {modified by Soldevila}, does not disclose explicitly but Soldevila teaches, in an analogous art, utilizing a text prediction neural network to generate computer searchable text for the depiction of the document. (Soldevila: Abstract, Figs. 1 and 4, [0057, 0074]. The “license plate transcription” is interpreted as the claimed “searchable text”. The image 210 in Fig. 4 shows an image comprising a depiction of a document.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder {modified by Soldevila}’s disclosure with Soldevila’s teachings by combining the document enhancement method (from Welinder {modified by Soldevila}) with the technique of utilizing a text prediction neural network to generate computer searchable text (from Soldevila) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document enhancement method would still work in the way according to Welinder {modified by Soldevila} and the technique of utilizing a text prediction neural network to generate computer searchable text would continue to function as taught by Soldevila. In fact, the inclusion of Soldevila's technique of utilizing a text prediction neural network to generate computer searchable text would provide a practical and/or alternative implementation of the document enhancement method to “perform additional procedures” (Welinder: [0085]) and as a result would broaden the application of the document enhancement method due to the technique provided by Soldevila.
Welinder {modified by Rashid and Soldevila} does not disclose explicitly but Comay teaches, in an analogous art, determining, utilizing the computer searchable text, a document category corresponding to the digital image comprising the depiction of the document; and assigning the digital image comprising the depiction of the document to Comay: [0053, 0056, 0077]. “[0053] … Image recognition operations may also include recognizing a type of document, and identifying particular data within the document. For example, a document recognition operation may include identifying a title of the document and classifying the document on the basis of the text content of the identified title. Identification of particular data may include identifying text on the basis of its position within the document, or on its proximity to a key word.” “[0077] … For example, a user may subscribe to a general document archive and access service. A general document archive and access module may analyze a received image of documents and extract data from the document. For example, a user device may transmit an image of a variety of documents to a processing unit that includes a general document archive and access module. The general document archive and access module may identify content in the document image. Documents may be categorized based on content found in the documents. The documents may be archived and later searched and retrieved base on text found in the documents.” The claimed “computer searchable text” is interpreted as the disclosed “text content of the identified title” or “text”. Searching and retrieving categorized documents from the archive implies providing the digital image to a client device associated with the document category.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder {modified by Rashid and Soldevila}’s disclosure with Comay’s teachings by combining the document processing method (from Welinder {modified by Rashid and Soldevila}) with the technique of using computer searchable text to categorize documents to be searched and retrieved (from Comay) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document processing method would still work in the way according to Welinder {modified by Rashid and Soldevila} and the technique of using computer searchable text to categorize documents to be searched and retrieved would continue to function as taught by Comay. In fact, the inclusion of Comay's technique of using computer searchable text to categorize documents to be searched and retrieved would provide a practical and/or alternative implementation of the document processing method and as a result would enable a better and more flexible document processing method due to the alternative implementation provided by Comay.
Welinder {modified by Rashid and Soldevila and Comay} does not disclose explicitly but Konishi teaches, in an analogous art, assigning the digital image comprising the depiction of the document to a user folder of a content management system based on the document category corresponding to the digital image Konishi: Fig. 22 and [0153])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder {modified by Rashid and Soldevila and Comay}’s disclosure with Konishi’s teachings by combining the document processing method (from Welinder {modified by Rashid and Soldevila and Comay}) with the technique of assigning a document image to a folder of a content management system based on the document category (from Konishi) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document processing method would still work in the way according to Welinder {modified by Rashid and Soldevila and Comay} and the technique of assigning a document image to a folder of a content management system based on the document category would continue to function as taught by Konishi. In fact, the inclusion of Konishi's technique of assigning a document image to a folder of a content management system based on the document category would provide a practical and/or alternative implementation of the document processing method and as a result would enable a better and more flexible document processing method due to the alternative implementation provided by Konishi.
Welinder {modified by Rashid and Soldevila and Comay and Konishi} discloses all claim elements of claim 1 including assigning the digital image comprising the depiction of the document to a user folder of a content management system based on the document category corresponding to the digital image, as discussed above, but does not disclose explicitly that assigning the digital image comprising the depiction of the document to a user folder of a content management system is also based on user access history of files of the content management system. However, Ziraknejad teaches, in the analogous art of document processing, recommending the document to a user folder based on user access history of files of the content management system. (Ziraknejad: Figs. 1-2. [0009, 0035, 0058, 0060, 0069]. The document collection or library on a client device is interpreted as the claimed “user folder”. The server and client devices together are interpreted as the claimed “content management system”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder {modified by Rashid and Soldevila and Comay and Konishi}’s disclosure with Ziraknejad’s teachings by combining the document processing method (from Welinder {modified by Rashid and Soldevila and Comay and Konishi}) with the technique of recommending the document to a user folder based on user access history of files of the content management system (from Ziraknejad) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document processing method would still work in the way according to Welinder {modified by Rashid and Soldevila and Comay and Konishi} and the technique of recommending the document to a user folder based on user access history of files of the content management system would continue to function as taught by Ziraknejad. In fact, the inclusion of Ziraknejad's technique of recommending the document to a user folder based on user access history of files of the content management system would provide a practical and/or alternative implementation of the document processing method by providing an additional criterium to select or recommend a document based on user access history. As a result, the combination would enable a better and more robust document processing method due to the additional criterium provided by Ziraknejad on selecting a document with the selected document based on both the document category corresponding to the digital image and user access history of files of the content management system. (Konishi: Fig. 22 and [0153]) (Ziraknejad: Figs. 1-2. [0009, 0035, 0058, 0060, 0069])
Therefore, it would have been obvious to combine Welinder with Rashid,  Soldevila, Comay, Konishi and Ziraknejad to obtain the invention as specified in claim 1. 
Regarding claim 2, Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} discloses the method recited in claim 1, wherein the document detection neural network comprises a convolutional neural network trained to classify digital images portraying one or more documents. (Welinder: Figs. 6-7, [0037, 0097-0098])
Regarding claim 3, Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} discloses the method recited in claim 1, further comprising processing the digital image to generate an enhanced digital image by: determining boundaries and corners of the document depicted in the digital image; and cropping the digital image utilizing the boundaries and corners of the document. (Welinder: Abstract, Figs. 3-4, [0030, 0057-0058])
Regarding claim 4, Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} discloses the method recited in claim 3, wherein the orientation neural network comprises a convolutional neural network and utilizing the orientation neural network to detect the orientation of the document within the digital image further comprises processing the enhanced digital image utilizing the convolutional neural network to classify the document from the digital image into an orientation category. (Rashid: “The output layer consists of 4 units corresponding to 4 orientation classes.” (See second paragraph in subsection II.B). Fig. 3 shows examples of 4 orientation classes.)
Regarding claim 6, Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} discloses the method recited in claim 4, wherein utilizing the text prediction neural network to generate the computer searchable text comprises: rotating the enhanced digital image according to the orientation category; extracting word images from the rotated, enhanced digital image; and processing the word images utilizing the text prediction neural network to generate the computer searchable text. (Welinder: Figs. 3-4, [0057, 0060, 0085]) (Rashid: subsection II.B and Fig. 3)( Soldevila: Abstract, Figs. 1 and 4, [0057, 0074]) (See more discussions regarding claim 1)
Regarding claim 7, Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} discloses the method recited in claim 1, further comprising generating a user data structure based on the user access history of files of the content management system; and assigning the digital image to the user folder based on the user data structure and the document category. (Konishi: Fig. 22 and [0153]) (Ziraknejad: Figs. 1-2. [0009, 0035, 0058, 0060, 0069]. The claimed “user data structure” is interpreted as the disclosed data structure associating users with documents such as Fig. 2.)(see discussions regarding claim 1) 
Claims 9-12 are the apparatus (Welinder: Fig. 12, [0119, 0136, 0141-0142, 0145-0147]) claims, respectively, corresponding to the method claims 1, 3-4 and 6. Therefore, since claims 9-12 are similar in scope to claims 1, 3-4 and 6, claims 9-12 are rejected on the same grounds as claims 1, 3-4 and 6.
Claims 15-19 are the computer readable storage medium (Welinder: Fig. 12, [0119, 0136, 0141-0142, 0145-0147]) claims, respectively, corresponding to the method claims 1-4 and 6. Therefore, since claims 15-19 are similar in scope to claims 1-4 and 6, claims 15-19 are rejected on the same grounds as claims 1-4 and 6.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} as applied to claims 4 and 9 discussed above, and further in view of Fu.
Regarding claim 5, which depends on claim 4, Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} discloses the text prediction neural network but does not disclose explicitly a neural network comprising a stack of convolutional layers, a stack of bidirectional long short term memory layers, and a connectionist temporal classification layer. However, Fu teaches, in an analogous art, a neural network comprising a stack of convolutional layers, a stack of bidirectional long short term memory layers, and a connectionist temporal classification layer. (Fu: [0152])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad}’s disclosure with Fu’s teachings by combining the document processing method (from Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad}) with the technique of implementing a neural network with convolutional layers, bidirectional long short term memory layers, and a connectionist temporal classification layer (from Fu) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document processing method would still work in the way according to Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} and the technique of implementing a neural network with convolutional layers, bidirectional long short term memory layers, and a connectionist temporal classification layer would continue to function as taught by Fu. In fact, the inclusion of Fu's technique of implementing a neural network with convolutional layers, bidirectional long short term memory layers, and a connectionist temporal classification layer would provide a practical and/or alternative implementation of the document processing method and as a result would enable a better and more flexible document processing method due to the alternative implementation provided by Fu.
Therefore, it would have been obvious to combine Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} with Fu to obtain the invention as specified in claim 5. 
Claim 13 is similarly rejected as claim 5 discussed above.
Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} as applied to claims 1, 9 and 15 discussed above, and further in view of Dodson.
Regarding claim 8, which depends on claim 1, Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} discloses the method recited in claim 1, wherein assigning the digital image further comprises: Konishi: Fig. 22 and [0153]) (Ziraknejad: Figs. 1-2. [0009, 0035, 0058, 0060, 0069])(see discussions regarding claim 7)
Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} does not disclose explicitly generating a user data table based on at least one of organizational position of a user or user demographic information. However, it is well known and commonly practiced in the field of image and document processing, as evidenced by the prior art of Dodson, to associate organizational position of a user with a document category, i.e., the recited “generating a user data table based on at least one of organizational position of a user or user demographic information”. (Dodson: [0035]. “The expense manager may review an expense report 44 and/or the receipt images 60 associated with that expense report 44 and make various determinations regarding the expense report 44”. Here the disclosed “expense managers (for example, the employee's manager or supervisor)” is interpreted as the claimed “organizational position” and the association of “expense manager” with “expense report” is interpreted as the claimed “user data structure”.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad}’s disclosure with Dodson’s teachings by combining the document processing method (from Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad}) with the technique of associating the document category with a user’s organizational position (from Dodson) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document processing method would still work in the way according to Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} and the technique of associating the document category with a user’s organizational position would continue to function as taught by Dodson. In fact, the inclusion of Dodson's technique of associating the document category with a user’s organizational position would provide a practical implementation of the document processing method and as a result would enable a better and more accurate document processing method due to the specific type of user data structure provided by Dodson.
Therefore, it would have been obvious to combine Welinder {modified by Rashid and Soldevila and Comay and Konishi and Ziraknejad} with Dodson to obtain the invention as specified in claim 8. 
Claims 14 and 20 is similarly rejected as claim 8 discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Browning et al. (US 20120131064 A1): [0087] In addition, the items of the online safety deposit box may be sorted and/or grouped by the categories of the metadata (i.e., by the links, photos, receipts, and warranties). For example, all the receipts can be grouped together and displayed in a GUI so the user may view all the receipts in the online safety deposit box. Furthermore, an additional entity may be provided with access to the receipts. For example, access to the receipts may be provided to an accountant so the accountant can access the receipts for tax purposes. In another embodiment, a file or files including the predefined data structure populated with metadata and associated files regarding the receipts can be electronically transferred to another computer via the a network. Of course, this type of limited access can be provided for any item, and not just receipts.
Bharat et al. (US 20050131762 A1): [0108] There are many alternative ways to obtain user information. For example, a score 440 for an attribute 420 and value 430 can be determined with a machine learning classifier which predicts values 430 of the UPI attributes 420 in the profile using words in queries deployed previously. For example, given the keywords related to "women's health" in previous search queries, the classifier may infer that the user is a woman with probability 0.8. Further, given that Japanese words were used in previous search queries, the classifier may infer that the user is Japanese with probability 0.9, etc. The scores 440 of two UPIs may affect whether or not they match. Attribute 420 may be "San Francisco" in one UPI and "San Jose" in another. Although these raw attributes do not match, a machine learning classifier may assign a geographic category="California" in both cases and the generalized profile attributes will match. Thus, the machine learning classifier may be used to classify users and documents into broad categories relating to geography, topic, ethnicity, or reading level.

    PNG
    media_image1.png
    467
    644
    media_image1.png
    Greyscale

Koskimies et al. (US 20100106551 A1): [0040] In an example of how an organizational server 207 may participate in document flows, consider the case where a customer with mobile client 206 sends an order document 215 to a service provider company. The company's organizational server 207 receives the document and reacts to it by finding a routing rule from its role configuration 211. Such rule may generally correspond to the "order" document type and the company's role in the role descriptor in the document 215. The role information in such a case could be "Service Provider=Company X." The routing rule may say that the organizational server 207 should forward the order document 215 to one of the mobile users in the "salespersons" network in the organizational server instance of company X (see. e.g., FIG. 3).

    PNG
    media_image2.png
    620
    486
    media_image2.png
    Greyscale

Shamun et al. (US 20200320335 A1): [0261] In other examples, clustering unit 810 can in some cases choose to use the metadata of Bill and other new registrants to re-train existing metadata prediction models residing in non-physiological models 510 (e.g., existing metadata models that correspond to Bill's gender, age and/or job and the like), rather than to train new models.
Watanabe (US 20150095200 A1): [0029] In step 204, text fields are retrieved from the invoice image data. For example, data capture process 138 may process the invoice image data 142 to retrieve one or more text fields contained in the invoice image data. This may include various types of processing, such as OCR processing and data capture processing. In this example, data capture process 138 identifies text fields in the invoice image data. The particular text fields identified in invoice image data may vary depending upon a particular implementation and the approaches described herein are not limited to any particular text fields. Example text fields include, without limitation, vendor name, invoice number, invoice date, purchase order number, item name, item quantity, item price, shipping charge, total charge, other line items, etc. Data capture process 138 may provide invoice and text field data 144 to the invoice verification system 128.
Rhoads et al. (US 20150317368 A1): [0036] The report (which may be or include, for example, a citation or a warning to a traffic law violator), may be printed utilizing the toolbar 210 (e.g., the “Print” feature) and a printer 31 connected to the law enforcement officer computer device 30. As such, the law enforcement officer may complete a report, such as a traffic warning, associate or append the report with any audio, photos, video, drawings and/or location information, and then generate and print the completed report (e.g., traffic warning) for on-site delivery to the violator. The system 10 may provide an error indication based on pre-set conditions if a law enforcement officer attempts to print, submit, lock or otherwise finalize a report that is lacking certain required information or otherwise includes erroneous or inconsistent information (e.g., has not been signed, etc.). In such a case, the application 25 may prevent the law enforcement officer from finalizing and submitting the report until such errors have been resolved and the conditions for finalizing the report have been satisfied. Similarly, after a report has been signed and locked or otherwise submitted to the cloud service 20 by a law enforcement officer, law enforcement quality control or other personnel may access the report for review (e.g., utilizing law enforcement station computer systems 40 to access the report in the cloud service 20). Such personnel may have a different type or form of access-level within the application 25, which may allow them to unlock the report (e.g., to edit or modify the report) and send the report back to the law enforcement officer for re-submission after fixing any identified errors or the like.
Thorn (US 20160070683 A1): [0048] In one implementation, document generator 130 may dynamically create document 104 based on the data included in document request 103 (e.g., document generator 130 does not create document 104 from a template). For example, document generator 130 may use document generation software such as Yseop® or Narrative Solutions®. For example, document generator 130 may identify a target group (e.g., an educational level, age, etc.) associated with user 102 (e.g., based on the available time) and may generate document 104 based on attributes of the target group.

    PNG
    media_image3.png
    466
    461
    media_image3.png
    Greyscale


Rosenberg (US 20060173556 A1): A computer implemented method of organizing a set of documents, and associated apparatus, are adapted to receive a search query from a user; obtain identified-age and/or -gender data for the user; identify a set of documents responsive to the search query; assign a score to each identified document based upon a correlation between age- and/or gender-usage data for each document and identified-age and/or -gender data, respectively; and organize the documents based at least in part on the assigned score. The identified-age data describes an age of the user and the identified-gender data describes a gender of the user. The age-usage data describes a number and/or frequency of users who previously accessed the document who are of a particular age or age range. The gender-usage data describes a number and/or frequency of users who previously accessed the document who are of a particular gender. (abstract)

    PNG
    media_image4.png
    558
    469
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    539
    459
    media_image5.png
    Greyscale

Neveu (US 9922375 B1): According to another aspect, a computer system is provided. The computer system includes a memory; at least one processor in data communication with the memory; an optical character recognition (OCR) component executable by the at least one processor; and a receipt parsing component executable by the at least processor. The receipt parsing component is configured to receive an image of a receipt; request execution of the OCR component to convert the image to text; identify a value of a vendor element in the text; identify values of additional elements in the text based on the value of the vendor element; and store the vendor elements and the additional elements in a data store. (abstract)

    PNG
    media_image6.png
    398
    603
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669